Citation Nr: 1011599	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Appellant served on active duty from June 1 to June 21, 
1983.  She also had service with the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the claim sought.  The 
claim was certified for appeal by the Hartford, Connecticut, 
RO.

In March 2009, the Appellant testified at a hearing before a 
Decision Review Officer at the Hartford RO.  In January 2010, 
the Appellant testified by videoconference at a Board hearing 
before the undersigned Veterans Law Judge.  Copies of both 
transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Appellant entered her tour of duty in early June 1983, at 
age 20.  Within her first week, she exhibited bizarre 
behavior and was sent to Walson Army Community Hospital at 
Fort Dix for observation.  During that time, she told the 
psychiatrist that she had a past history of three prior 
psychiatric admissions, the first one occurring at age 13 
years and the second at age 16 years.  She stated that she 
was committed at age 16 and had been supported by the state 
from that time.  Her support was to end when she turned 21.  
Following an examination the Appellant was diagnosed with 
chronic undifferentiated schizophrenia.  While this 
information is contained in the Appellant's personnel file of 
record, her service treatment records are lacking any 
clinical records documenting her admission at Walson Army 
Community Hospital.  These records must be obtained.

After being discharged from service, the Appellant was 
transferred to Connecticut Mental Health Center in early July 
1983, where she was seen on and off for the next three years.  
The Appellant was also noted to have entered Connecticut 
Valley Hospital in September 1983.  See also June 1985 
Connecticut Mental Health Center record noting that the 
Appellant was hospitalized for two months at Connecticut 
Valley Hospital earlier that year.  A discharge summary from 
Connecticut Mental Health Center in September 1985 noted that 
the Appellant had a total of four Connecticut Valley Hospital 
admissions and two Connecticut Mental Health Center 
admissions for psychiatric purposes.  The Connecticut Mental 
Health Center records are in the claims file, but the 
Connecticut Valley Hospital records have not been associated 
with the claims file.  

The Board finds that a remand is necessary to obtain the 
missing service records documenting her admission and 
treatment for chronic undifferentiated schizophrenia while at 
Walson Army Community Hospital, records from Connecticut 
Valley Hospital, and records of the Appellant's pre-service 
psychiatric treatment to determine whether any current 
psychiatric disorder pre-existed service, and if so, whether 
any currently diagnosed psychiatric disorder was permanently 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Appellant, 
provide her with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that she provide 
the following information: a) where and 
when she was admitted for psychiatric 
treatment when she was 13 through the date 
that she entered service; and b) the dates 
of her admission to Connecticut Valley 
Hospital for treatment.  The Appellant 
should specifically be invited to provide 
1) the private records documenting her 
psychiatric treatment received prior to 
active duty service, and 2) records from 
her several admissions to Connecticut 
Valley Hospital; OR, signed authorization 
forms for VA to obtain these records on 
her behalf.  

2.  Thereafter, the RO should take 
appropriate action to secure the following 
private records pertaining to the 
appellant's claim: 1) private treatment 
records identified by the Appellant 
documenting psychiatric admissions prior 
to June 1, 1983; 2) all psychiatric 
treatment records from Connecticut Valley 
Hospital, P.O. Box 351, Middletown, 
Connecticut 06457, including, but not 
limited to, the periods of September 1983 
through October 1983, and March 1985 to 
May 1985; and 3) all Connecticut state 
disability records between 1975 and 1984.  

3.  The RO should also contact the 
National Personnel Records Center and 
request all clinical (hospital) records 
for the Appellant from Walson Army 
Community Hospital for June and July 1983.  
Please note that "clinical" or 
"hospital" records MUST be specifically 
requested.  

All attempts to secure this evidence must 
be documented in the claims file.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


